unanimously affirmed. Memorandum: The court did not err in failing to invoke the procedures for determining defendant’s competency (CPL art 730). Review of the record indicates that there was no reasonable basis for doubting defendant’s mental capacity at any time during the course of his plea and sentencing. Additionally, there was no error in the plea proceedings. (Appeal from judgment of Onondaga County Court, Cunningham, J.—grand larceny, second degree.) Present—Dillon, P. J., Denman, Pine, Lawton and Davis, JJ.